DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed 03/29/2019.

Status of the Claims
The Amendment filed 24 November 2021 has been acknowledged and entered.  
Claims 1-2, 5-9, and 13 have been amended.
Claim 3 was previously canceled.
No new claims have been added.
Claims 1-2 and 4-13 are currently pending.


Response to Amendments and Arguments
Applicant's arguments filed 24 November 2021 have been fully considered but they are not persuasive.
Applicant argues in REMARKS/ARGUMENTS, pages 9-10 of 23) that regarding the Rejection of Claims 1, 2, and 4-13 under 35 U.S.C. §101, the limitations found within independent claim 1 provide an improvement in the function of a computer with respect to “estimating a distance between a destination location of a request for a hired ride by the one or more third parties and the location of the second planned ride of the owner based on the geographical limitation ... determining whether, after carrying out the hired ride, the vehicle would be able to arrive in time to carry out the second planned ride based on the estimated distance ... automatically accepting or rejecting the request for the hired ride of the vehicle by the one or more third parties based on the determination ... receiving the request for the unplanned ride via the user interface based on the displayed estimated arrival time, wherein the integrate the alleged abstract idea as contended by the Office Action, into a practical application that provides an improvement of a computer.  Specifically, the improvement is estimating a distance between a destination location of a hired ride and a location of a planned ride of an owner of a vehicle based on a geographical limitation on an operation of the vehicle, determining whether the vehicle would arrive in time for the planned ride of the owner after carrying out the hired ride to the destination location, and then automatically accepting or rejecting the request for the hired ride based on whether the vehicle would arrive in time or not for the planned ride, such that “[l]limits on timing and distance are imposed on hired rides so that they conform to the owner's rides ... [w]hen the system receives a request for a hired ride (step 206), it checks ... whether the destination of the hired ride would leave the vehicle within range of the next owner ride ....[t]he ride request is rejected (step 212) if either requirement is not met, and other ride requests may then be considered ... [i]f the hired ride fits the requirements, then the driver may carry out the hired ride (step 214), thus earning revenue for the ride. Further, the improvement is in controlling of a display screen to notify a driver of a request for an unplanned ride from the owner and an estimated arrival time for the unplanned ride, such that “[i]n response to the owner requesting a previously unplanned ride, an alert window 406 appears on the screen 400 informing the driver of the owner ride's location and estimated time. When the owner calls upon a ride within the agreed-upon terms of the arrangement, the system no longer allows the driver to accept other hired rides until the driver has carried out the owner ride.” Applicants respectfully submit that this is not, or should not be construed as, mere instructions to implement the alleged abstract idea.
estimating a distance between a destination location of a request for a hired ride by the one or more third parties and the location of the second planned ride of the owner based on the geographical limitation ... (2) determining whether, after carrying out the hired ride, the vehicle would be able to arrive in time to carry out the second planned ride based on the estimated distance ... and (3) accepting or rejecting the request for the hired ride qualifying a vehicle rental customer  provides overall improvement to the functioning or performance of the computer system and/or user interface.  Therefore, the Examiner maintains the claims are patent ineligible.     
Applicant argues (in REMARKS/ARGUMENTS, pages 11-12 of 23) that even if the claims could be considered to include an abstract idea, the claims certainly amount to significantly more than the abstract idea itself. The Examiner has provided that “the claim is directed to an abstract idea not integrated into a practical application ... claim 1 recites the general principles of renting one's own vehicle to hired drivers, owner requesting the vehicle during an intervening time based on current location and estimated arrival time of the vehicle, and limiting/controlling the hired drivers’ authorization with respect to the vehicle.” see Office Action, Page 5.  In the case at hand, independent claim 1 when taken as a whole recite an inventive concept that qualifies as significantly more. Independent claim 1 includes “estimating a distance between a destination location of a request for a hired ride by the one or more third parties and the location of the second planned ride of the owner based on the geographical limitation ... determining whether, after carrying out the hired ride, the vehicle would be able to arrive in time to carry out the second planned ride based on the estimated distance ... automatically accepting or rejecting the request for the hired ride of the vehicle by the one or ... receiving the request for the unplanned ride via the user interface based on the displayed estimated arrival time, wherein the request for the unplanned ride is received from the owner during the time interval between the first planned ride and the second planned ride ... controlling a second display screen to notify the driver of the received request for the unplanned ride of the owner and the estimated arrival time for the unplanned ride of the owner’. Such features provide an improvement in the function of a computer with respect to geographically limiting operation of a vehicle by estimating a distance between a destination location of a hired ride and a location of a planned ride of an owner of the vehicle, determining whether the vehicle would arrive on time to carry out the planned ride after the carrying out the hired ride to its destination location, and accordingly automatically accepts or rejects a request for the hired ride in order to conform to the owner’s ride.  Further, a display screen is controlled to notify a driver of the vehicle of an unplanned ride requested by the owner and an estimated arrival time for the unplanned ride. Independent claim 1 goes beyond merely applying instructions to implement the abstract idea on a computer, or merely using a computer as a tool to perform the abstract idea. Moreover, independent claim 1 and claims depending therefrom include elements that are considered to amount to "significantly more than the abstract idea itself."  In light of the above, even if the claims could be considered to include an abstract idea, the claims are directed to a patent-eligible application of the allegedly abstract idea, and therefore satisfy the requirement for patent eligibility.
In response to Applicant’s argument, the Examiner respectfully disagrees and notes that the claims do not integrate the judicial exception into practical application thereby providing an improvement to the system or another technology. Further, the claims when viewed as a whole, their eligibility is not self-evident based on the clear improvement. For instance, Applicant has not shown a teaching in the specification on how the invention improves a technology or the performance of the system or a display, nor is there a clear nexus between the claim language and the improvement to technology or the computer system where both the claims and the 
Applicant argues (in REMARKS/ARGUMENTS, page 11 of 23) that the Examiner has provided in the Office Action that the “[c]laim 1 ... fails to recite additional elements that amount to significantly more than these abstract ideas ... because they simply serve to implement the abstract idea, adding the words "apply it" (or an equivalent) with the abstract idea ... the additional claim elements here do not amount to “significantly more” than the judicial exception.” See Office Action at Pages 5 and 6.  Applicants respectfully submits that claims 1, 2, and 4-13 include additional features beyond general principles and the words “apply it” with the abstract idea. The features accordingly provide an improvement to the functioning of a computer by enabling the system to geographically limit operation of a vehicle by determining whether the vehicle would arrive on time to carry out a planned owner ride after carrying out a hired ride based on an estimated distance between destination of the hired ride and location of the planned owner ride, and accordingly automatically accepting or rejecting the request for the hired ride in order to conform to owner’s rides. Further controlling a display screen to notify a driver of the unplanned owner ride and an estimated arrival time for the owner unplanned ride.  For each and all of the above reasons, Applicants contend that the claims 1, 2, and 4-13 are directed to subject matter that is patent eligible under 35 U.S.C. §101.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes Controlling a display, as currently applied by Applicant, represents a tool and instrumentality to implement the abstract idea:
Spec [0030]: “…a driver navigation screen 400 that includes both map 402 and direction 404 windows to guide the driver on a hired ride…”
Spec [0031]: “…an alert window 406 appears on the screen 400 informing the driver
Spec [0033]: “…driver selection screen 500 that may be presented to the owner based on input preferences for a driver…”
As illustrated, the screen, and controlling such screens, are additional elements that help implement the abstract idea of Applicant’s Invention.  The screens, as currently presented, function to achieve “a system by which a driver can provide a chauffeur service for a vehicle owner, and then use the owner's vehicle to provide a ride share service to third parties” (Spec [0002]), an abstract idea.  As currently presented, Applicant’s Invention is not focused on the technology behind display screens, as this represents a tangential element in the Invention.  Instead, the Invention focuses on hired drivers and ride share service.  Mere automation of manual processes is not sufficient to show an improvement in computer functionality.  Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017); MPEP 2106.05(a).  Gathering and analyzing information using conventional techniques and displaying the result is not sufficient to show an improvement to technology.  TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614-15 (Fed. Cir. 2016); MPEP 2106.05(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 101, as the claimed invention is not directed to patent eligible subject matter.
As per Claim 1, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
Claim 1 and its respective limitations are directed to one of the four statutory categories.  Claim 1 is directed to a method (i.e. a process).
	Analysis proceeds to Step 2A Prong 1.

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).

As per Claim 1, the claim as a whole, recites what can be best described as “Certain methods of organizing human activity”.  More specifically, Claim 1 substantially recites
[…]:
coordinating with a driver to operate a vehicle having an owner separate from the driver, the operation of the vehicle including a first planned ride and a second planned ride requested by the owner;
providing authorization for the driver to operate the vehicle for hire by one or more third parties during a time interval between the first planned ride and the second planned ride;
geographically limiting, […], the authorization to operate the vehicle for hire by the one or more third parties during the time interval based on a location of the second planned ride requested by the owner;
estimating a distance between a destination location of a request for a hired ride by the one or more third parties and the location of the second planned ride of the owner based on the geographical limitation,
determining whether, after carrying out the hired ride, the vehicle would be able to arrive in time to carry out the second planned ride based on the estimated distance,
automatically accepting or rejecting the request for the hired ride of the vehicle by the one or more third parties based on the determination;
[…] display […] for the owner of the vehicle based on the hired ride, wherein […] displays:
 	a location of the driver during the hired ride that is ongoing, and
 	an estimated arrival time for an unplanned ride of the owner prior to receiving a request for the unplanned ride, wherein the displayed estimated arrival time for the unplanned ride includes an estimated time of arrival of the vehicle to the destination location of the ongoing hired ride and an estimated amount of time to travel from the destination location to a specific location of the owner:
receiving the request for the unplanned ride […] based on the displayed estimated arrival time; and wherein the request for the unplanned ride is received from the owner during the time interval between the first planned ride and the second planned ride; 
notify the driver of the received request for the unplanned ride of the owner and the estimated arrival time for the unplanned ride of the owner;
restricting, based on the received request for the unplanned ride, the authorization for the driver such that the driver is not authorized to operate the vehicle for a third party of the one or more third parties until the driver has operated the vehicle to carry out the unplanned ride.
The limitations identified above, in a combination, would belong to at least the subgroupings of “Commercial Interactions including “marketing or sales activities”, “business relations”, or “managing interactions between people”.  These limitations recite certain methods of organizing human activity”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.

 	Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
A computer-implemented method
in a system comprising a memory to store computer-executable instructions and a processor to execute the computer-executable instructions
by the system
controlling, by the system, a first display screen to… a user interface… the user interface
via the user interface
controlling a second display screen to notify
As shown, these additional elements are generic computer components described in high generality (e.g., computer-implemented, memory, computer-executable instructions, processor, display screen, user interface, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using 
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
 	
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Claim 1 recites abstract ideas, and fails to recite additional elements that amount to significantly more than these abstract ideas.  Claim 1 recites the general principles of renting one’s own vehicle to hired drivers, owner requesting the vehicle during an intervening time based on current location and estimated arrival time of the vehicle, and limiting/controlling the hired drivers’ authorization with respect to the vehicle.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f).  Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  Claim 1 is rejected under 35 U.S.C. 101 as it is not directed to patent eligible subject matter.

 	As per dependent Claims 2 and 4-13, the claims and their respective limitations merely further narrow the abstract idea of Claim 1.
Step 1: Claims 2 and 4-13 are directed to a process.
Step 2A Prong 1: Claims 2 and 4-13 further narrow the abstract idea of Claim 1, and would therefore also fall into the same groupings of “Certain methods of organizing human activity”, abstract idea, identified in Claim 1 above.
Dependent Claim 2 recites limitations further defining the driver authorization to operate the vehicle.
Dependent Claim 4 recites limitations further including the abstract idea of “allocating revenue” which is merely directed towards the narrowing of the abstract idea previously identified in independent Claim 1, and hence is directed towards the same abstract idea.  
Dependent Claim 5 recites limitations further including “restoring authorizations” which is merely directed towards the narrowing of the abstract idea previously identified in independent Claim 1, and hence is directed towards the same abstract idea.  
Dependent Claim 6 recites limitations further defining the ride operation priorities.
Dependent Claim 7 recites limitations further including “receiving the request…” ; and “”rejecting the request…”  which are merely directed towards the narrowing of the abstract idea previously identified in independent Claim 1, and hence is directed towards the same abstract idea.  Similar to above, the “receiving” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.
Dependent Claim 8 recites limitations further defining the ride operation start and stop locations.
Dependent Claim 9 recites limitations further including the abstract idea of “display a map…”; and “display an alert…” which are merely directed towards the narrowing of the abstract idea previously identified in independent Claim 1, and hence is directed towards the same abstract idea.  
Dependent Claim 10 recites limitations further including the abstract idea of “displays a …scheduled ride…”; and “receives user input…” which are merely directed towards the narrowing of the abstract idea previously identified in independent Claim 1, and hence is receive” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.
Dependent Claim 11 recites limitations further including the abstract idea of “receive a user selection…”; and “display a plurality of driver results…” which are merely directed towards the narrowing of the abstract idea previously identified in independent Claim 1, and hence is directed towards the same abstract idea.  Similar to above, the “receive” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.
Dependent Claim 12 recites limitations further defining the driver results.
Dependent Claim 13 recites limitations further including “receiving information of a plurality of restrictions…”; and “display a plurality of results…” which are merely directed towards the narrowing of the abstract idea previously identified in independent Claim 1, and hence is directed towards the same abstract idea.  Similar to above, the “receiving” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.
Step 2A Prong 2 and Step 2B: Dependent Claims 2 and 4-13 recite no further additional elements beyond further narrowing the abstract ideas of Claim 1.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claim 1.
Accordingly, Dependent claims 2 and 4-13 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.

	Allowable Subject Matter
Claims 1-2 and 4-20 would be allowable if amended to overcome the aforementioned
grounds of rejection under 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter:
 	As per independent Claim 1, the best Prior Art,
	1) Doinoff et al. (US PG Pub. 2009/0177502 A1) discloses system for matching drivers with customers seeking to hire a driver;
2)  Mahvi (US PG Pub. 2003/0036823 A1) discloses a method and system for a vehicle monitoring and control system that allows a vehicle owner to control the area in which another operator may operate the vehicle and/or control the time and date when another person may operate the vehicle;
3)  Sweeney et al.  (US PG Pub. 2015/0161554 A1) discloses an intelligent dispatch system for selecting service providers;
4)  Lin (US PG Pub. US 2007/0197231 A1) discloses transmission of wireless messages of current vehicle location and estimated arrival time to requestors; and 
5) Abbas et al.  (US PG Pub. 2018/0060827 A1) discloses methods and apparatus for autonomous vehicle scheduling.

However, Doinoff, Mahvi, Sweeney et al., Lin, and Abbas et al. do not disclose or fairly teach:
 	an estimated arrival time for an unplanned ride of the owner prior to receiving a request for the unplanned ride, wherein the displayed estimated arrival time for the unplanned ride includes an estimated time of arrival of the vehicle to the destination location of the ongoing hired ride and an estimated amount of time to travel from the destination location to a specific location of the owner; 
 	receiving the request for the unplanned ride via the user interface based on the displayed estimated arrival time, wherein the request for the unplanned ride is received from the owner during the time interval between the first planned ride and the second planned ride 

As per independent Claim 1, the best Foreign Prior Art,
  Hu (CN 107481078 A) discloses a private car network rental method and system wherein the private car networked renting method supports the car owners, the lessees and the drivers to set times and offers independently so as to participate in the process of car rental matching and driver determination.
 	However, Hu does not disclose or fairly teach:
	an estimated arrival time for an unplanned ride of the owner prior to receiving a request for the unplanned ride, wherein the displayed estimated arrival time for the unplanned ride includes an estimated time of arrival of the vehicle to the destination location of the ongoing hired ride and an estimated amount of time to travel from the destination location to a specific location of the owner; 
 	receiving the request for the unplanned ride via the user interface based on the displayed estimated arrival time, wherein the request for the unplanned ride is received from the owner during the time interval between the first planned ride and the second planned ride 

As per independent Claim 1, the best NPL Prior Art,
1)  Kelly, Heather, “Rent a car, drive for Uber.  Here’s how”, 06/02/2015, money.cnn.com, 2 pages, discloses owners renting out their cars to anyone wanting to drive for Uber; 
	However, Kelly does not disclose or fairly teach:
	an estimated arrival time for an unplanned ride of the owner prior to receiving a request for the unplanned ride, wherein the displayed estimated arrival time for the unplanned ride includes an estimated time of arrival of the vehicle to the destination location of the ongoing hired ride and an estimated amount of time to travel from the destination location to a specific location of the owner; 
 
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	1)  Ruiz (US PG Pub. 20200293956 A1) discloses a vehicle relocation system where ride sharing drivers can be assigned to both drive the user vehicle from the starting location to the destination location, and to arrive at the destination location at substantially the arrival time calculated, and pickup and relocate the first assigned driver back to the starting point of the vehicle after arrival at the destination point

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]

/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                




/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628